Citation Nr: 0615526	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  93-11 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a right leg 
disorder.

3.  Entitlement to service connection for a psychiatric 
disorder diagnosed as depression.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran had periods of active duty for training (ADT) 
from March 3 to July 3, 1967, and from April 4 to April 21, 
1986, as well as additional unverified service in the United 
States Army Reserve, and the United States Army National 
Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) located in San Juan, Puerto 
Rico.

This case was most recently before the Board in January 2001 
when it was remanded for additional development.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence that the veteran incurred a 
back disorder, a right leg disorder, or a psychiatric 
disorder, including depression and PTSD, during active 
service, or that any of these disabilities is proximately due 
to, or the result of, the service-connected leg disability.

2.  There is no current diagnosis of PTSD.  

3.  There is no competent medical evidence linking the 
veteran's current low back disorder, right leg disorder, or a 
psychiatric disorder to military service or the service-
connected left leg disability.


CONCLUSION OF LAW

A low back disorder, right leg disorder, and psychiatric 
disorder, to include depression and PTSD, were not incurred 
in or aggravated by active military service, nor proximately 
due to, or the result of, a service-connected disability.  38 
U.S.C.A. §§ 101(16), 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

With respect to the issues being adjudicated, VA has met the 
notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  Letters dated June and July 2001 
satisfied the duty to notify provisions.  The veteran's VA 
medical treatment records have been obtained and he has been 
accorded VA Compensation and Pension examinations.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist.  This appeal initially stems 
from a rating decision many years prior to the effective date 
of the current notice and duty to assist provisions.  
Accordingly, the initial adjudication of the issues being 
adjudicated on appeal was prior to the initial letter which 
satisfied the current duty to notify and assist provisions.  
However, the claims were subsequently readjudicated in 
Supplemental Statements of the Case dated October 2002 and 
April 2005.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury; this is commonly referred to as 
"secondary" service connection.  38 C.F.R. § 3.310(a).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board notes that the veteran served in the United States 
Army Reserve, and the United States Army National Guard.  He 
had a period of ADT from March 3 to July 3, 1967, and another 
verified period of ADT from April 4 to April 21, 1986.  For 
VA compensation purposes, the term "veteran" is defined as 
"a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(2) 
(West 2002).  The term "active military, naval, or air 
service" includes "active duty, any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty."  38 U.S.C.A. § 101(24) (West 2002)(emphasis added).  
All of the veteran's claims stem from his periods of ADT.  
Service connection has been established for residuals of a 
left leg injury sustained during a period of ADT in April 
1986.

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical and personnel records; his contentions; private and 
VA medical treatment records, and VA Compensation and Pension 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show with respect to each claim.  

II.  Factual Background

As noted above, the veteran had periods of from March 3 to 
July 3, 1967, and from April 4 to April 21, 1986, as well as 
additional unverified service in the United States Army 
Reserve, and the United States Army National Guard.  

The veteran's claims stem from the second period of ADT.  A 
DA Form 2173 dated in April 1986 confirms that the veteran 
was on a period of ADT from April 4, 1986, to April 21, 1986, 
when he was stationed in Panama.  This document reveals that 
the veteran "developed a painful left calf after doing heavy 
work and lifting in the field / Panama."  A follow up 
statement reflects that the veteran was walking and had to 
cross a ditch.  When he tried to jump he fell with all his 
weight on his right leg.  The fall cause damage to his ankle.  
Although these documents refer to both the left and right 
legs, all further medical treatment records clearly reveal 
that the veteran was treated for pain and swelling of the 
left calf.  Ultimately, service connection was granted for 
the residuals of trauma to the gastrocnemius muscle of the 
left leg.  A 10 percent disability rating has been assigned 
for a moderate muscle injury effective from April 1986.  

III.  Low Back Disorder

The veteran claims service connection for a low back 
disorder.  He claims that his current degenerative disc 
disease of the lumbar spine is caused by his service-
connected left leg disability.  He has also asserted that he 
in fact injured his back at the same time that he injured his 
left leg during ADT in April 1986.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a low back disorder.  Review 
of all the medical treatment records contemporaneous with the 
veteran's left leg injury during ADT in April 1986 fails to 
show that the veteran had any complaints of, or treatment 
for, back symptoms.  These records exclusively show that the 
veteran had complaints of left calf pain and swelling.  
Private and VA medical treatment records reveal documentation 
of complaints of low back pain dating from 1994 when a 
private EMG test revealed the presence of radiculopathy.  
Subsequently, a private CT examination report revealed a 
diagnosis of a disc herniation at L4-L5 and L5-S1.  

In December 1995 a VA examination of the veteran was 
conducted.  The diagnosis was herniated nucleus pulposus at 
L4-L5 and L5-S1.  After review of all the evidence of record, 
the examining physician's opinion was that the veteran's 
degenerative disc disease was not related to the service-
connected left leg disability.  

In April 2002, another VA examination of the veteran was 
conducted.  Again, the diagnosis was that the veteran had a 
herniated intervertebral disc at L4-L5 with L4-S1 lumbar 
radiculopathy.  The examining physician's opinion was that it 
was unlikely that the veteran's current degenerative disc 
disease was caused by the incident during service which 
caused the left leg disorder.  The physician specifically 
indicated that the service medical records were silent for 
any back complaints from April 1986, the date of the in-
service injury, until 1994 when radiculopathy was diagnosed.  

In January 2003 a private physician submitted a medical 
opinion which stated that the "described accident suffered 
in Panama caused the left leg and low back condition."  
However, this opinion appears to be based completely on 
medical history reported by the veteran.  It fails to account 
for the complete absence of any indication of back injury in 
April 1986, and fails to account for the many year period 
between the injury in 1986 and any diagnosis of a low back 
disorder.

The preponderance of the evidence of record reveals that the 
veteran did not injury his back during ADT in 1986.  The 
evidence also reveals that the veteran's current degenerative 
disc disease is unrelated to his service-connected left leg 
disorder.  Accordingly, service connection for a low back 
disorder must be denied.  

IV.  Right Leg

The veteran claims service connection for a right leg 
disorder.  However, the preponderance of the evidence is 
against service connection.  The service medical records 
reveal that the veteran's right leg was not injured during 
ADT in 1986 when he incurred a muscle injury to his left leg.  
Moreover, an April 2002 VA examination report reveals that 
the veteran's complaints of right leg pain are radicular 
symptoms caused by his nonservice-connected degenerative disc 
disease of the lumbar spine.  There is simply no medical 
evidence which in any way relates the veteran's current right 
leg symptoms to either the injury during ADT in 1986 or to 
his service-connected left leg disability.  Accordingly, 
service connection for a right leg disorder is denied.  

V.  Psychiatric Disorder Diagnosed as Depression

The veteran claims entitlement to service connection for a 
psychiatric disorder.  VA treatment records reveal that the 
veteran has been treated for depressive symptoms since 
approximately 1998.  In April 2002, a VA psychiatric 
examination of the veteran was conducted.  The veteran was 
alert and fully oriented.  His mood was frustrated, but 
memory and intellectual functioning was adequate.  Judgment 
was fair but insight was noted to be poor since the veteran 
insisted on blaming all his disabilities and employment 
difficulties on the fall injury during ADT in 1986.  However, 
the examiner noted that the veteran was fully employed for 12 
years after the injury.  In September 2002, after a Social 
Field Survey was conducted, the examining psychiatrist 
rendered a final diagnosis of depressive disorder, and 
indicated that there was no relationship between the current 
psychiatric disorder and the veteran's injury during ADT in 
1986 or his service-connected left leg disability.  
Accordingly, service connection for a psychiatric disorder, 
currently diagnosed as depression, must be denied.

VI.  PTSD

The veteran claims entitlement to service connection for 
PTSD.  He asserts that the "accident" during ADT in April 
1986 caused PTSD.  The Board notes that the injury during ADT 
in April 1986 was a fall into a ditch which caused a moderate 
muscle injury of the left calf.  

As noted above, generally, service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by active military service. 38 U.S.C.A. §§ 
101(16), 1110.  Service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition; credible 
supporting evidence that the claimed in-service stressor 
occurred; and, a link established by medical evidence, 
between current symptoms and an in-service stressor.  38 
C.F.R. § 3.304(f).

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  There is no evidence 
that the veteran has ever had any symptoms of PTSD.  There is 
no evidence that the veteran has ever been diagnosed with 
PTSD.  Specifically, the September 2002 VA examination report 
does not show a diagnosis of PTSD.  VA Mental Hygiene Clinic 
records dated in April 2005 reveal that PTSD screening of the 
veteran was conducted and was negative.  Review of all of the 
evidence of record fails to reveal any diagnosis of PTSD.  
Moreover, the veteran has failed to allege any stressor which 
would account for his claim.  Accordingly, service connection 
for PTSD must be denied.  

VII.  Conclusion

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against these claims for service 
connection, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder, a right leg 
disorder, PTSD, and a psychiatric disorder currently 
diagnosed as depression is denied.


REMAND

The appellant claims entitlement to service connection for 
bilateral hearing loss.  In December 2005 the veteran 
submitted copies of VA medical treatment records directly to 
the Board.  These records include a June 2005 VA audiology 
consultation report.  The RO has not reviewed this evidence.  

The speech recognition findings contained in the June 2005 VA 
audiology consultation report are radically different than 
those contained in the July 2001 VA Compensation and Pension 
examination report.  Therefore, the Board finds that the 
veteran's claim for service connection for hearing loss 
should be readjudicated by the RO in light of these medical 
records. 

Accordingly, the case is REMANDED for the following action:

After undertaking any additional 
development deemed necessary, the RO 
should readjudicate the appellant's claim 
for entitlement to service connection for 
hearing loss with attention to all 
evidence placed in the claims file 
subsequent to the April 2004 Supplemental 
Statement of the Case.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the appellant and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


